Citation Nr: 1744618	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  10-26 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for an autoimmune disorder, claimed as secondary to endometriosis.

2.  Entitlement to service connection for fibromyalgia, claimed as secondary to endometriosis.

3.  Entitlement to service connection for chronic fatigue syndrome, claimed as secondary to endometriosis.

4.  Entitlement to service connection for a thyroid disability, to include thyroidectomy and resulting residuals, claimed as secondary to endometriosis.

5.  Entitlement to service connection for a muscle disability in the pelvis and back area, claimed as secondary to endometriosis.

6.  Entitlement to service connection for a low back disability, claimed as secondary to endometriosis.
REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

J. Murray, Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1984 to February 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which in pertinent part, denied the benefits sought on appeal. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in March 2015.  A transcript of the proceeding has been associated with the Veteran's electronic claims file.

The Board previously remanded these matters to the RO (via the Appeals Management Center (AMC)) in May 2015 and October 2016 for additional development. 

The issues of entitlement to service connection for a fibromyalgia, chronic fatigue syndrome, thyroid disorder, muscle disorder involving the back and pelvis, and low back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran has had any autoimmune disability during the appeal period.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an autoimmune disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA's Duty to Notify and Assist 

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in a March 2008 letter.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2016).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including her service treatment records, post-service treatment records, and records from the Social Security Administration. 

VA provided VA examinations in December 2016 to determine the nature and etiology of the Veteran's claimed autoimmune disorder.  There is no argument or indication that this examination is inadequate or that its findings do not reflect the current severity of the disability.

The Veteran was provided a hearing before the undersigned in March 2015.   As there is no allegation that either of the hearings provided to the Veteran were deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The claim was remanded in May 2015 and October 2016 to obtain her records from Social Security Administration and her VA Vocational Rehabilitation records, and to afford the Veteran examinations for her claimed disability.  In September 2015 records were obtained from Social Security Administration and in November 2015 her VA Vocational Rehabilitation and Education records were associated with the claims folder.  Additionally, the Veteran was provided VA examination in December 2016.  Accordingly, there has been compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998). 

2.  Service Connection 

The Veteran seeks service connection for various disabilities on the basis that they are related to her service-connected endometriosis. 

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service) (West 2014); 38 C.F.R. § 3.303 (2016). 

To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2016).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481  (Fed. Cir. 1997), cert. denied, 523 U.S. 1046  (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104 (a) (West 2014).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b) (West 2014).

The Veteran seeks entitlement to service connection for an autoimmune disorder.  She contends that she has developed an autoimmune disorder as the result of her service-connected endometriosis.  The Veteran has provided medical literature that shows women with endometriosis are at greater risk for the development of autoimmune disorders. 

At the outset, the Board notes that there is conflicting evidence as to whether the Veteran has had an autoimmune disorder. 

A September 1997 private treatment note indicates that a thyroid uptake and scan revealed a diffuse, mildly toxic goiter with scan images showing discrete areas of hyperfunctioning.  The provider noted that such could be a chronic autoimmune thyroiditis or Hashimoto's thyroiditis that had become toxic.  He stated that it could also represent a Grave's thyroid or T3 toxicosis.  Private and VA treatment records show that the Veteran was diagnosed with hypothyroidism with nontoxic goiter.  She underwent a thyroidectomy in 2006.  

A June 2002 VA rheumatology consultation report shows that Veteran had disabling diffused pain for the past five years.  On physical examination, the examiner noted that fibromyalgia trigger points were surprisingly few.  He indicated an impression of chronic widespread pain, and that fibromyalgia trigger points were absent.  He recommended blood tests to exclude other causes of widespread pain.  
Subsequent VA treatment records do not show a diagnosis of an autoimmune disorder. 

In December 2016, the Veteran underwent VA examinations for autoimmune disorders, fibromyalgia, and chronic fatigue syndrome.  The VA examiner concluded that there was no evidence to confirm the presence of an autoimmune disease.  The VA examiner found that the Veteran had no objective evidence of an autoimmune disease including systemic lupus erythematosus, hypoparathyroidism, chronic mucocutaneous candidiasis, adrenal insufficiency, primary hypogonadism, auto immune hypothyroidism, type 1 diabetes mellitus, hypopituitarism, diabetes insipidus, malabsorption syndromes, alopecia totalis or areata, pernicious anemia, chronic active hepatitis, or vitiligo.  The VA examiner noted a review of the claims folder did not show a medical provider identified objective evidence to link the Veteran's multiple symptoms to an autoimmune process.  
Based on the above, the Board finds that the weight of the evidence is against a finding that the Veteran has a current autoimmune disorder.  Although previous medical evidence suggested the presence of an autoimmune disorder, none of the recent available medical evidence shows such a diagnosis.  The Board finds the December 2016 VA opinion is more probative than the other evidence available with regard to the question of whether the Veteran currently has an autoimmune disorder, or has had such a disorder at any time during the pendency of this claim.  The Board finds the VA examiner's rationale probative and worthy of significant weight.

In this case, the most probative evidence shows that the Veteran does not have a current autoimmune disability, nor has he had such a disorder at any time during the appeal period.  Without a current disability, entitlement to service connection cannot be awarded.   See Brammer v. Derwinski, 3 Vet. App. 223, 225  (1992) (disallowing service connection where there was no current disability).  The preponderance of the evidence is against service connection, the benefit of the doubt doctrine does not apply, and the claim for an autoimmune disability must be denied.  38 C.F.R. §§ 3.102, 3.303.
      
      
ORDER

Entitlement to service connection for an autoimmune disability is denied. 


REMAND

The Veteran seeks entitlement to service connection for fibromyalgia, chronic fatigue syndrome, thyroid disorder, muscle disorder involving back and pelvis area, and low back disorder.  The Veteran asserts that she has developed her claimed disorders as result of her service-connected endometriosis.  Based on a review of the claims folder, the Board finds that additional development is needed prior to adjudication of the case. 
The Board previously remanded the Veteran's claims to provide her with VA examinations to determine the whether she had current claimed disorders that were etiologically related to her period of service, to include as secondary to her service-connected endometriosis disability.  The Veteran was provided with VA examinations in December 2016; however, the Board does not find these examination reports are fully adequate. 

In the December 2016 VA fibromyalgia and chronic fatigue examination reports, the VA examiner concluded that the Veteran's multiple complaints did not meet the diagnostic criteria for fibromyalgia or chronic fatigue syndrome.  Rather, the VA examiner found that her multiple somatic symptoms are related to her somatization disorder and her fatigue symptoms are more likely related to her untreated sleep apnea and her somatization disorder.  However, the VA examiner failed to reconcile his medical conclusions with the prior medical evidence showing the Veteran was assessed with both fibromyalgia and chronic fatigue syndrome.  See VA treatment record showing assessment of fibromyalgia in January 2013 as well as non-VA medication for fibromyalgia in January 2009, and see also October 2011 Aid and Attendance Examination report completed by private physician showing diagnoses of fibromyalgia and chronic fatigue syndrome.  A supplemental VA medical opinion is needed for clarification as to whether the Veteran has current diagnoses of fibromyalgia and chronic fatigue syndrome that are secondary to her service-connected endometriosis. 

In the December 2016 VA thyroid examination report, the VA examiner concluded that the Veteran's thyroid condition was not secondary to her service-connected endometriosis; however, the VA examiner failed to provide any supporting rational statement.  A supplemental VA medical opinion is needed for clarification on whether the Veteran's thyroid disorder is secondary to her service-connected endometriosis. 

In the December 2016 VA spine examination report, the VA examiner concluded that the Veteran's current lumbar spine disorder, manifested by degenerative arthritis and degenerative disc disease, was less likely than not secondary to her service-connected endometriosis with pelvic pain syndrome.  The VA examiner supported this medical conclusion by noting that the Veteran continued to have pain in her low back despite the surgically removal of endometriosis with a total hysterectomy.  However, the Veteran has submitted medical literature that shows studies have found that women can continue to suffer from pain due to adhesions caused by endometriosis after total hysterectomy.  

Further, a review of medical evidence suggests that her current low back problems are secondary to her abdominal pain associated with her service-connected endometriosis with pelvic pain syndrome.  A February 2002 private physical therapy treatment note shows that increased pressure on the Veteran's abdominal wall causes a poor pelvic floor and leads to overuse of her lumbar muscles which perpetuates lumbar joint hypermobility.  Subsequent VA and private treatment records show that the Veteran was assessed with S1 dysfunction due to instability.   In addition, a September 2007 VA Rheumatology Consultation report shows the treating VA physician noted upon discussion with the Veteran about the relationship of endometriosis to her widespread symptoms, he was "in agreement that pelvic disease and low back pain are not infrequently related and probably via the mechanism of the common nerve plexus."  However, the VA physician next noted that this concept was not widely accepted in medical community and there was evidence of independent pain generators in her low back and S1 dysfunction that could not easily be connected to neurologic mechanism of the pelvis.  

The Board finds that etiology of the Veteran's low back pain and muscle disorder involving her back and pelvis area remains unclear.  Given the contrary evidence of record, the Board finds that another VA medical opinion is needed to clarify whether the Veteran has current low back disorder that is secondary to her service-connected endometriosis with pelvic pain syndrome.  

On remand, the claims folder should be updated with the Veteran's VA treatment records.  The record shows that her VA treatment records only date up to October 2014. 

Accordingly, the case is REMANDED for the following action:

1. Update the claims folder with the Veteran's VA treatment records dated since October 2014. 

2. Seek the Veteran's assistance in identifying and obtaining any outstanding records of pertinent treatment. 

3. Obtain addendum opinions on the Veteran's claimed fibromyalgia and chronic fatigue syndrome from the December 2016 VA examiner (or an appropriate medical professional).  The Veteran's electronic claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  If the examiner feels another examination is necessary, another examination should be scheduled.  The examiner is requested to review the claims file and offer an opinion as to the following:

(a) Opine whether the evidence supports a current diagnosis of fibromyalgia.  The examiner should reconcile any finding of lack of diagnosis with the evidence of record that indicates diagnosis of fibromyalgia (See January 2013 VA treatment record and October 2011 Aid and Attendance examination report).

(b) If a diagnosis is confirmed, opine whether it is at least as likely as not (a 50 percent probability or greater) that the  Veteran's fibromyalgia is proximately caused or aggravated by her service-connected endometriosis with pelvic pain syndrome.  The VA examiner should consider the medical literature submitted by the Veteran in support of her assertion, as well as the October 2007 private medical statement. 

(c) Opine whether the evidence supports a current diagnosis of chronic fatigue syndrome.  The examiner should reconcile any finding of lack of diagnosis with the evidence of record that indicates diagnosis of fibromyalgia (See October 2011 Aid and Attendance examination report).

(d) If a diagnosis is confirmed, opine whether it is at least as likely as not (a 50 percent probability or greater) that the  Veteran's chronic fatigue syndrome is proximately caused or aggravated by her service-connected endometriosis with pelvic pain syndrome.  The VA examiner should consider the medical literature submitted by the Veteran in support of her assertion, as well as the October 2007 private medical statement. 

A complete rationale must be provided for all opinions.

4. Obtain an addendum opinion on the etiology of the Veteran's claimed thyroid disorder from the December 2016 VA examiner (or an appropriate medical professional).  The Veteran's electronic claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  If the examiner feels another examination is necessary, another examination should be scheduled.  

The examiner is requested to review the claims file and offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the  Veteran's thyroid disorder is proximately caused or aggravated by her service-connected endometriosis with pelvic pain syndrome.  The VA examiner should consider the medical literature submitted by the Veteran in support of her assertion, as well as the October 2007 private medical statement. 

A complete rationale must be provided for all opinions.

5. Obtain an addendum opinion on the etiology of the Veteran's claimed low back disorder from the December 2016 VA examiner (or an appropriate medical professional).  The Veteran's electronic claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  If the examiner feels another examination is necessary, another examination should be scheduled.  

The examiner is requested to review the claims file and offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the  Veteran's low back disorder is proximately caused or aggravated by her service-connected endometriosis with pelvic pain syndrome.  The VA examiner should consider the findings in the October 2007 private medical statement, as well as the VA and private treatment records that suggest that her current low back problems are secondary to her abdominal pain associated with her service-connected endometriosis with pelvic pain syndrome.  (See February 2002 private physical therapy note and September 2007 VA Rheumatology Consultation report.)  

A complete rationale must be provided for all opinions.

6. After ensuring that the requested actions are completed, readjudicate the claims on appeal, taking into consideration all applicable rating criteria.  If the benefits sought are not fully granted, furnish the Veteran a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


